history logs demonstrate that appellant's credits have been correctly
awarded.     See NRS 209.4465(1)(a), (5); NRS 209.449. Therefore, the
district court did not err in denying the motion. Accordingly, we
             ORDER the judgment of the district court AFFIRMED. 2




                                                                    J.
                                   Hardesty



                                   Parraguirre




cc: Hon. Kenneth C. Cory, District Judge
     Peter Joseph Munoz, Jr.
     Attorney General/Carson City
     Eighth District Court Clerk




      2 We  have reviewed all documents that appellant has submitted in
proper person to the clerk of this court in this matter, and we conclude
that no relief based upon those submissions is warranted. To the extent
that appellant has attempted to present claims or facts in those
submissions which were not previously presented in the proceedings
below, we have declined to consider them in the first instance.




                                     2